IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF NEW YORK

$$$**$**$****************$*$*****$**

' UNITED STATES OF AMERICA

Case No. 5:17-cR-228 (Frs)
V. GOVERNMENT’S SENTENCING
` MEMORANDUl\/I
CHARLES TAN,
Defendant.
*************************$$**$*****

The United States of Arnerica, by and through its counsel of record, the United States
Attorney for the Northern District of NeW York, hereby files its sentencing memorandum
requesting, for the reasons set forth beloW, that the Court impose a Guidelines sentence.

INTRODUCTION

On June 22, 2018, defendant Charles Tan pled guilty to all three counts of Indictment l7- v
CR-ZZS, charging him With (l) receiving a firearm With intent to commit an offense, in Violation
of Title 18, United States Code, Sections 924(b) and Z(bj; (2) inducing, procuring, and causing
another to knowingly make a false statement during the purchase of a firearm, in Violation of Title
18, United States Code, Sections 924(a)(2),’ Z(a) and Z(b); and (3) inducing, procuring, and causing
another to knowingly make a false statement during the purchase of a firearm, in Violation of Title
18, United States Code, Sections 924(a)(l)(A), Z(a) and Z(b).

Tan is scheduled to be sentenced on Noyember 19, 2018.

APPLICABLE STATUTORY AND GUIDELINES PROVI~SIONS
1. Statutory Ma)rimum and Minimum Sentences

The defendant’s convictions on Counts l and 2 subject him to statutory maximum terms

of 10 years of imprisonment per count. 18 U.S.C. §§ 924(b) and 924 (a)(Z); PSR 111()1. His

 

conviction on Count 3 subjects him to a statutory maximum term of 5 years imprisonment 18
U.S.C. § 924(b) and 924 (a)(l); PSR ‘|l 101. In addition, the Court may require the defendant to
serve a term of supervised release of up to 3 years, 18 U.S.C. § 3583(b)(2); PSR11107.

The defendant must pay a special assessment of $300, 18 U.S.C. § 3103; PSR 11 114, and
the Court may order him to pay a fine of up to $250,000. 18 U.S.C. § 3571; PSR 11 113. The
Government agrees With the assessment of the Probation Officer that the defendant appears to have
the ability to pay a fine.l PSR 1111 95 - 100. Accordingly, unless he proves otherwise, one must
be assessed U.S.S.G. § 5E1.2(a).

2. Guidelines Provisions

a. Offense Level

The Government adopts, Without qualification, the Guidelines calculation set forth in the
PSR, resulting in a Total Offense Level of 41. ` PSR 1111 58 - 69.

b. Acceptance of Responsibility

.While the defendant continues to remain silent in respect to relevant conduct (i.e., that he
is the person Who shot his father), because he has truthfully admitted conduct comprising the
offenses of conviction, he is entitled to theiZ-level reduction for acceptance of responsibility
U.S.S.G. §3E1.l (a), and Commentary, n. 1(A); PSR 11 67. Hovvever, going forward, if the
defendant “falsely denies or frivolously contests relevant conduct that the court determines to be
true,” he Will have “acted in a manner inconsistent With acceptance of responsibility,” and the
Government Will object to this reduction in his offense level. U.S.S.G. § 3E1.l Commentary, n.

1(A).

 

As the defendant pled guilty just four days before trial was scheduled to commence, his
plea was not timely within the meaning of U.S.S.G § 3E1.1(b)§ and there is _no Government
application for an additional 1-leve1 reduction

c. Criminal History Category

According to the presentence report, the defendant’s Criminal History Category is I. PSR
1111 70 - 71. The Govemment agrees with the Probation Office’s determination of the defendant’s
criminal history cate gory. b

d. ` Guidelines Range and Sentence

As described above, the defendant’s Total Offense Level is 41 and his Criminal History
Category is I. As a result, the Sentencing Guidelines advise that the defendant receive a sentence l
of 324 to 405 months. PSR 11 102. However, as the combined statutory maximum sentences on
each count of conviction are less than the minimum applicable Guidelines range, the Guidelines
term of imprisonment becomes 300 months, or 25 years. Id.; U.S.S.G. § 5G1.2(b) and (d).

The Guidelines term of supervised release is 1 - 3 years. PSR 11 109; U.S.S.G.
§ 5D1.2(a)(2).

The Guidelines fine range is $25,000 - $250,000. PSR 11115; U.S.S.G. § 5E1.2(c)(3) and

(h)(l)~

3. Facts Set Forth in the PSR
The Government has provided the Probation Officer with some clarifications on certain
factual allegations that we expect to be addressed in a revised report,. but otherwise agree with the

facts as set forth in the PSR.

 

4. 4 1 Forfeiture

As set forth in the Forfeiture Allegation of the Indictment, the defendant shall forfeit to the
United States all of his right, title and interest of any nature in any and all assets that are subject to
forfeiture, pursuant to 18 U.S.C. § 924(d)(1), including a Remington, Model 870, 12 Gauge
shotgun, serial number R850700V. PSR 11 4.

GOVERNMENT’S SENTENCING RECOMMENDATION1

Perhaps the most significant fact reported in the PSR is the statement by Charles Tan “that
there were a million other ways to handle the situation.” PSR 11 57 . There may never be clarity
into the home life of the Tan family, but this one truth is unassailable There were a million ways
to handle it. Pre-meditated murder was not one of them.

While his attorneys stopped the defendant from telling the Probation Officer what
happened in the Tan residence after he arrived home on February 5, 2015, id., the time for charade
has passed The only reasonable view of the evidence is that Tan, and Tan alone, conceived and
carried out a plan to murder his father - a pre-meditated plan which included emptying his bank
accounts, enlisting friends to help him purchase a shotgun by lying to them about why he needed

it, visiting friends to say good bye, executing his father by shooting him three times as he sat

 

1 The Government reserves the right to respond to defense arguments raised after the
filing of this memorandum. Similarly, if the Court is considering a sua Sponte departure from
the applicable sentencing guidelines range on a ground not previously identified by the parties or
in the Presentence investigation Report, the parties are entitled to notice and an opportunity to
respond See Fed R. Crim. P~. 32(i)(1)(c), 32 (h).

Further, the United States respectfully requests that the Court provide the parties with any
ex parte communications received by the Court in connection with sentencing, with the exception
of the confidential sentencing recommendations submitted by the United States Probation Office.

 

behind a desk in his slippers, and then fleeing the United States.

Despite the public narrative first put out by the defense at the defendant’s state trial, asi
Tan’s brother emphatically states, Jean Tan “is not the killer.” PSR 11 80.v Instead, J can Tan was
actively exploring divorce, and is said to have ‘falways preached the sanctity of life even down to
the smallest bug.” PSR 1111 12, 80.

On January 28, 2015 , lean Tan called 911 and reported that her husband had choked her.
After responding to the Tan residence, l\/lonroe County Sheriff’ s deputies found Jean upset, with
a red mark on her neck. Jim Tan admitted the two had argued, but denied having touched his
l wife. After deputies explained all of her options to her, Jean Tan told the police she did not wish
to have her husband arrested, but for him to simply leave home for the night - which he did PSR

11 ll.

4 After the police left, phone records show an 18 minute phone call between Tan and his
mother, followed by a 9 minute call between Tan and his father. Records show several more
calls between Tan and his mother over the next several days, including on February 4, 2015. 1 PSR
1111 12 - 13. There were no additional calls with his father. The defendant’s recollection of calling
his father a few days after the incident, PSR 11 56, is not corroborated by the phone records. This
one ca11 from Tan to his father during the early morning hours of January 29, 2015, shortly after
the police left the residence, is the only one between the defendant and any phone number
associated with J im Tan from that date forward

The evidence in the case makes it clear that after the January 29th phone calls with his
parents, the defendant resolved to leave school, purchase a shotgun, kill his father, and flee the

country. PSR 1111 13 - 35, 56. lt is similarly without doubt that the defendant was specifically

 

determined to carry out his plan on February 5, 2015.

Beginning on February 4, 2015, Tan began to communicate to friends that he needed to
leave school because there was “a lot going on at home,” telling two of them that he “needed to go
home and to get his mom out of the situation.” PSR 1111 13, 43. That same day, Tan texted a
Cornellfriend, D.B., and said that he may need his help with “a purchase.” PSR 11 14.

While Tan now says that he “knew he had to get his mother out of there and maybe take
her to a family friend in Canada,” PSR 11 56, his actions show, beyond doubt, that removing his
mother from the home was not his only plan. As he said to the Probation Officer: “He knew he
would protect his mother even if it meant killing his father.” Id. And so', on February Sth, Tan
set on a deadly mission to remove his father, permanently, from the situation

At 10 a.m. on February 5th, Tan went to the M&T Bank in lthaca and emptied both of his
bank accounts, telling the bank manager that he was leaving school. PSR 11 15. He then visited l
his football coach, and told him he would miss the team workout the next day because hehad to
go home due to a family situation. Notably, the coach emailed Student Services to tell them that
Tan was returning home due to family issues, and an email was sent to his professors indicating
that Tan would be away from campus for an undetermined amount of time. PSR 11 15. Tan
turned down offers of assistance from the coach, and instead left the coach’s office on a quest to
purchase a shotgun PSR 1111 15 -21.

After leaving his coach, Tan placed a call to Osgood’s Guns and Amrno in Groton, NY (a-
17 minute drive from Cornell). Cell tower records place Tan in the vicinity of the shop at the
time of they call, 11:24 a.m. Next, surveillance video from the Walmart Supercenter in Cortland

, shows Tan entering that store at 12:02 p.m. vThe Walmart is a 16 minute drive from Groton, NY.

 

4 Less than 45 minutes later, Tan left the Walmart, having been unsuccessful in his attempt
to purchase a Remington 12 gauge shotgun. While in the _store, Tan chose the weapon he wished
to purchase, and filled out the required background check form, ATF form 4473. He had to fill
out the form multiple times due to a malfunction in the computer system, and each time Tan
affirmed under penalty of perjury that he was the actual purchaser of the firearm. His background
~ v check was delayed He was told to check back in a few days. PSR 11 16.

Two minutes after leaving the Walmart, Tan called Jacob Grossman, a friend from
Pittsford, NY, and arranged to meet at Grossman’s house at 10 p.m. that same night. Tan asked
Grossman for money. Grossman told him he had $300. PSR 11 17.

Tan then spent the next several hours in a determined effort to obtain a shotgun that day.
First, he contacted D.B., and enlisted his assistance. He drove D.B. to the Dicks’ Sporting Goods
in lthaca, and gave him cash, asking D.B. to purchase a shotgun for him. Tan’s false explanation
to D.B. was that he needed the shotgun for a hunting trip in Pennsylvania that weekend D.B.
was unable to make the purchase because his only form of identification was an out~of~state
driver’s license. PSR 11 18.

Undeterred, Tan immediately contacted another Cornell friend, Whitney Knickerbocker,
who he also knew from home. He texted Knickerbocker and asked if he wanted to make a “quick
$lOO.” PSR 11 19. Again, Tan falsely represented that he needed a shotgun for a hunting trip to
Pennsylvania He picked Knickerbocker up on campus and drove him to the Cortland Walmart.
'l`here, he gave Knickerbocker 3800 in cash, and waited in his car in the parking lot. At 2240 p.m.
Knickerbocker entered the Walmart. Knickerbocker’s attempt to purchase the shotgun was

denied because his driver’s license did not list his current, school, address. Knickerbocker was

 

told that in order to make the purchase he would need an official change of address to his driver’s
license indicating his local residence [d. ln response, Tan drove Knickerbocker to the Cortland
Department of Motor Vehicles, where Knickerbocker obtained the required markings on his
license, and then he drove Knickerbocker back to the Walmart. Tan again waited in the parking
lot while he let his friend unwittingly purchase a murder weapon, knowing that in order to do so
18-year-old Knickerbocker would be committing a federal crime by lying about the identity of the
actual purchaser of the shotgun PSR 11 19 - 20. At 3 154 p.m. Knickerbocker left the Walmart
with a Remington 12 gauge shotgun and two boxes of ammunition He put them into the back of
Tan’s car, and the two returned to Cornell. Tan dropped Knickerbocker off on campus, gave him '
a case of beer, and drove to Rochester. PSR 1111 21-22. Cell site records put Tan in Rochester
by 7:00 p.m. 1

J im Tan was at work in Canandaigua, NY until 8 :40 p.m., approximately a 25 minute drive
from the Tan residence in Pittsford. PSR 11 23. 1

Upon arriving in Rochester, Tan did not immediately go home, pack up his mother, and
leave the country. ` Nor did he do so at any time in the hours before his father returned home from \
work. lnstead, he visited friends. Tan was captured on surveillance video entering the Calkins
Road Wegmans with one of those friends at 7:58 p.m. They purchased food, and left the store at
8:08 p.m. ` PSR 11 22. Still, his father was not home. Tan spent time with two friends before
going to see Jacob Grossman. PSR 1111 22, 25. He arrived at the Grossmans’ house at
approximately 10 p.m. He appeared visibly distressed, and talked about leaving the country.
Tan left the Grossmans at approximately '10:50 p.m. PSR 11 25. The Tan residence is

approximately a 6 minute drive from the Grossman house

 

J im Tan was home by this time, and working in his home office. He sent a business email
at 10:40 p.m. Sometime`after leaving the Grossmans, the defendant returned home and shot his
father to death with the shotgun purchased for him by Knickerbocker. See PSR 11 26. 1

J im Tan was seated behind the desk i'n his home office at the time he was murdered Two
of the three shots produced three serious wounds: one to Jim Tan’s upper chest, one to the center
of his chest, and one, believed to be a defensive wound, to his forearm. The shot to his upper
chest exited Jim Tan’s body and went through the back of the chair where he was seated ` The
other lodged in his back. While not immediately lethal, any one of these three wounds, if
untreated, would have caused him to bleed to death. The final shot, however, was immediately
lethal. Fired at close range, it blew off half of Jim Tan’s face. PSR 11 26.2

There were no signs of struggle, nor was there any evidence that Jim Tan had a weapon.
The killing was clearly not in response to any imminent threat of physical force, much less deadly
physical force lnstead,it was a calculated, intentional, and pre-meditated murder. When J im
Tan was found, days later, he was slumped in his chair, still wearing his slippers.

Perhaps the most prescient statement in all of the case came during this timeframe. So
concerned about the defendant’s behavior and statements he made at their home, and after
repeatedly trying and failing to get Tan to answer his cellphone, the Grossmans called 911 to ask
for an officer to check on him. When asked about the nature of the emergency, l\/lrs. Grossman
explained that “they had a bad feeling and [were] worried that he might do something at his house.”

PSR 1111 27, 29. Jacob Grossman told the dispatcher that he was really worried because Tan told

 

2 The nature and gravity of what was done to J im Tan cannot be fully appreciated without
reference to the photos of the scene and of his wounds. A small sampling of these images will be
provided and marked as Exhibit A to the Court, with copies to counsel.

9

 

him that he might be leaving the country, and because Tan was not answering Grossman’s calls.
[d. l

Thereafter, between 1 1 :46 p.m. on February 5th and 1 15 0 a.m. on February 6th, the following
events took place: At 11:46 p.m. Tan met with a Sheriff’ s deputy in his driveway, falsely told
him that all was fine, and that his parents were in bed asleep. He also falsely told the deputy that l
he was home for a few days because of stress at school, and that the Grossmans had taken his
comments about leaving the country out of context. When the deputy “asked if he planned on
hurting himself or anyone else, [Tan] stated: ‘No, l love my mom and dad.”’ PSR 11 30.
lmmediately thereafter, at 1115 6 p.m. on February Sth, two calls were made from the landline in
the Tan residence to Jean Tan’s cell phone (the defendant had earlier indicated to Grossman that
his cell phone was about to die). PSR 1111 27 , 31. Exactly 50 minutes later, Tan and his mother
were purchasing gas at the LeRoy rest stop, westbound on the Thruway, a location about 40
minutes from their home At 1250 a.m. on ’February oth, the two crossed into Canada at the
Niagara Falls Port of Entry. PSR 11 32.

The Tans spent the next several days in Toronto, planning how to deal with these events.
On the morning of February 6, 2015, Jean Tan purchased two one-way tickets to Shanghai, China
for herself and the defendant They were to fly out of Toronto on February 9th. PSR 11 33. The
defendant’s brother then flew from'his home in Denver, and landed in Toronto on February 7th.
Id. That same day, Jean Tan began searching the lnternet for information about such things as ~
“what happens to a business after the sudden death of its owner,” and whether a wife “gets
everything” if a husband dies without a will. PSR 11 34. On February 8th, she started searching

the lnternet for criminal lawyers, and specifically “criminal lawyers for youthful defense in

10

 

Rochester.” PSR 11 35. The Tans then abandoned their plan to fly to China, and at 3:15 p.m. on
February 9, 2015? the defendant, his mother, and his brother all re-entered the United States
through the Niagara Falls Port of Entry. PSR 11 36. lnstead of fleeing, the Tans chose to return
home to Jim Tan’s lucrative business, and to claim that the defendant’s actions were justified
See PSR 11 94.

Once home, the defendant reached out to his fraternity brothers by email, and to other
people by text. PSR 1111 37, ,39. His mother, in turn, called 911 and reported the crime as if it
had just occurred She told the operator that she heard an argument between her husband and
son, that she heard a shot, that her son had a gun, that he was trying to protect her, and that her
husband was dead PSR 11 38. When police arrived, the defendant told them “l had to do it, he
was going to kill my mom.” PSR 11 40. Upon entering the scene, it was readily apparent to
officers that the homicide had not just occurred, but instead was several days old PSR
11 41.

The brutal death of J im Tan was not the only consequence of the defendant’s single-minded
actions. The aftermath has been devastating to Tan’s mother, Tan’s brother, and many in the
Pittsford community, including the Grossmans. PSR 11 80 ~ 82. For doing an ill-advised favor
for a trusted friend, Whitney Knickerbocker bears the life-long weight of having purchased a
murder weapon. At 18 years old, Knickerbocker was duped into being an accessory to murder.
Video of his purchase of the murder weapon was used in a very public murder trial, and his name
and image have been the subject of local and national press reports.

There were a million other ways Charles Tan could have handled the issues at home. His

mother and brother were actively doing just that. PSR 11 80. No one but Tan leapt to murder as

11

 

a solution, much less a first resort. A bright Cornell student with overwhelming support from
friends, other parents, and coaches, both in Pittsford land at Cornell, Tan had a million other
resources available to him, and he was, and is, smart enough to know that. lnstead, he
purposefully set out on a plan to murder his father, and committed the instant offenses in order to
take that plan to fruition He ignored the fact that he could not lawfully purchase the shotgun on
February 5th, and instead did whatever he could to get his hands on it, lying to.two friends and
getting one to commit a crime for him in the process. Perhaps the few days’ delay in his 1
background investigation would have put enough time between Tan and his ill-conceived plan that
he would have abandoned it. lnstead, he persisted And persisted And persisted ~ until he
achieved his goal.
CONCLUSION

A sentence should be reasonably designed to achieve the total punishment, taking into
account the nature and seriousness of the defendant’s crimes, the harm done to the victims, and
each of the other relevant considerations required under 18 U.S.C. § 3553(a). l

l\/lurder is the most serious of crimes; premeditated murder even more so. While the
defendant may argue that he is not,before this Court to be sentenced for murder, his sentencing
guidelines are driven by that crime ~ as he set out not to just purchase a shotgun, but to obtain a
murder weapon U.S.S.G. §§ 2K2.l(c)(1)(B), and 2A1.1. Tan had decided that taking his
father’s life was justified, and then he lied to everyone around him to make it happen

Whether`] im Tan was the abusive person he has been portrayed to be will never be truly
known He has no other family here, no relative or friend able to explain or offer any counter-

point to the narrative that has been put out since the Tans returned from four days together in

12

 

Toronto deciding how to deal with the fallout from the homicide While Jean Tan may well have
wanted the divorce she was seeking, accounts about the family’s history and J im Tan’s past are, at
best, inconsistent Even so, there is nothing in any of the reporting that explains, much less
justifies, taking his life

ln mitigation of sentencing, the defendant will surely point to his strong community
support, including glowing statements from those who knew him well, and regarded him as
someone who “always seemed to do the right thing.” See e.g., PSR 11 81. But that cuts both
ways. The defendant had available to him all of the support needed to ask for help, get advice,
and put a reasonable plan into action He was not alone He visited many of these people in the
hours, even minutes, before he killed his father. He had the resources, the brains, and the ability
to find another way. lnstead, he chose the most destructive path available to him. And a man
lost his life as a result.

For all of the reasons set forth above, the Government maintains that a Guidelines sentence
(which is statutorily capped below his otherwise applicable range) is neither greater than

necessary, nor unwarranted, for the defendant’s crimes.
Respectfully submitted this 26th day of October, 2018,

GRANT C. JAQUITH
United States Attorney

/S/ Lzlsa 9\/[. F[etcher

Lisa l\/l. F letcher 7
Assistant United States Attorney
Bar Roll No. 510187

13

 

UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF NEW YORK

**************$***********$****

UNITED STATES OF AMERICA ` *
Case No.: 5:17-CR-228 (FJS) »
V. _

. CHARLES TAN,

Defendant.

*****$********$*****$******$***

CERTIFICATE OF SERVICE
l hereby certify that on October 26, 2018 l filed the Government’s Sentencing
Memorandum with the Clerk of the District Court and sent copies of said documents via ECF to

the following:

Brian C. DeCarol_is, Esq.
James L. Nobles, Esq.

/s/

Paula Briggs

14

 

  EXH|B|TA  
  FlLEDuNDER
  SEAL  

 

